TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 21, 2022



                                       NO. 03-21-00005-CV


                                J-W Power Company, Appellant

                                                  v.

                           Irion County Appraisal District, Appellee




          APPEAL FROM THE 51ST DISTRICT COURT OF IRION COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on December 8, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible

error in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.